DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Office has carefully considered Applicant’s amendments and accompanying remarks dated 08/25/20.  Applicant’s amendments to the claims have been entered and are made of record.  Applicant has vastly amended Claim 1 to show the specific type of loom used spatial arrangement of the layers along adding new claims 21-26.  Claims 8 and 12-18 are canceled.  The pending claims at this time are 1-7, 9-11 and 19-26, all of which are allowed.
Response to Arguments
Applicant's arguments filed 08/25/2022 have been fully considered and are persuasive. All previously made art rejections are now withdrawn.  Applicant’s remarks show that the preponderance of evidence outweighs any case of obviousness previously presented.  
Allowable Subject Matter
Claims 1-7, 9-11 and 19-26 are allowed.
The following is an examiner’s statement of reasons for allowance: There was no prior art, teaching or suggestion in Ise et al (USPUB 20146/0302263) , individually or in any combination with any other art to reach the invention as now defined by independent Claims 1 and 25, namely a method of producing an OPW air bag structure in which the bag is woven with spin finished yarns on an air jet or rapier loom to form an air bag structure that is further coated with a coating formulated to adhere to the spin finish of the woven yarns and that the step of coating the air bag structure comprises coating the airbag without scouring, washing, or drying the air bag structure.
	Applicant’s remarks proffer that the cited prior art of Ise et al. although teaching the spin finish on the finished yarn but Ise sizes the yarn which requires that there has to be some washing of the spin finish oil from the yarn prior to the coating. Ise et al. further discloses that washing the spin finish from the woven fabric is necessary for coating adhesion, confirming the state of the art indicated in the background section of the subject application at the time it was filed. The method of claims 1 and 25, therefore offers a significant improvement over the state of the art. Additionally, since water jet looms and scouring are avoided, additional drying steps prior to coating the airbag can also be avoided.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arti R Singh-Pandey whose telephone number is (571)272-1483. The examiner can normally be reached Monday-Thursday 8:30-3:00 and 8:00-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arti Singh-Pandey/
Primary Patent Examiner
Art Unit 1759



AP